DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 01 May 2020.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 May 2020, 04 December 2020, and 07 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication 2016/0062572) in view of Reunamaki et al. (US Publication 2018/0176968)
With respect to claims 1, and 16, Yang teaches A mobile electronic device (external device, Figure 8B) comprising:
one or more wireless network interfaces; (one or more network or other communications interfaces, Paragraph 166)
a camera device; (Using the camera of external device, paragraph 237)
a memory device to store instructions; (memory, Paragraph 124) and 
one or more processors coupled with the one or more wireless network interfaces, the camera device, and the memory device, wherein the one or more processors are to execute instructions stored on the memory device, (Memory of personal electronic device can be a non-transitory computer-readable storage medium, for storing computer-executable instructions, which, when executed by one or more computer processors, Paragraph 201) the instructions to cause the one or more processors to: 
invoke a wireless communications configuration mode for configuring a wearable accessory device via the mobile electronic device, the mobile electronic device to establish a wireless connection with the wearable accessory device via the one or more wireless network interfaces; (The application may invoke a wireless communication pairing mode for pairing the device with the user's phone, Paragraph 232. Examiner note: configuration mode is equated to pairing mode)
obtain identifying information for the wearable accessory device via an image captured via the camera; (external device is a phone with a camera that may be used to take a picture of device while instruction screen is displayed. Using the camera of external device, a user may obtain an image containing a visual representation of the device including the pattern displayed on the screen of electronic device, Paragraph 237)
establish the wireless connection with the wearable accessory device via the one or more wireless network interfaces based on the identifying information obtained via the image captured via the camera; (External device may process the obtained image to extract the identifying information contained in the pattern. External device may then use the extracted identifying information to authenticate the device for pairing, Paragraph 238) 
Yang doesn’t teach configure the wearable accessory device for use with a first account, wherein the first account differs from a second account on the mobile electronic device.
Reunamaki teaches configure the wearable accessory device for use with a first account, wherein the first account differs from a second account on the mobile electronic device. (The user devices may also be registered to different user accounts, paragraph 153)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang by configure the wearable accessory device for use with a first account, wherein the first account differs from a second account on the mobile electronic device as taught by Reunamaki. The motivation for combining Yang and Reunamaki is to be able to manage different devices separately by using different accounts. 
With respect to claim 2, Yang teaches wherein at least one of the one or more wireless network interfaces is a first wireless interface and at least one of the one or more wireless network interfaces is a second wireless interface having a different protocol than the first wireless interface. (wireless communication for purposes of pairing functionality utilizes more than one wireless communication protocol. For example, WiFi may be used in addition to BTLE, paragraph 227)
With respect to claims 3 and 17, Yang teaches wherein one or more processors are further to obtain identifying information for the wearable accessory device via the first wireless interface and establish the wireless connection with the wearable accessory device via the second wireless interface, (wireless communication for purposes of pairing functionality utilizes more than one wireless communication protocol. For example, WiFi may be used in addition to BTLE, paragraph 227) the wireless connection established based on the identifying information. (External device may then use the extracted identifying information to authenticate the device for pairing, paragraph 238)
With respect to claim 4, Yang teaches wherein the first wireless interface a near- field communication (NFC) interface and the second wireless interface is a Bluetooth interface. (device can be connected with communication unit 530 for receiving application and operating system data, using Wi-Fi, Bluetooth, near field communication (NFC), cellular, and/or other wireless communication techniques, paragraph 199)

With respect to claim 7, Yang teaches wherein the wearable accessory device is a smartwatch device. (device has one or more attachment mechanisms. Such attachment mechanisms, if included, can permit attachment of device with, for example, hats, eyewear, earrings, necklaces, shirts, jackets, bracelets, watch straps, chains, trousers, belts, shoes, purses, backpacks, and so forth. These attachment mechanisms may permit device to be worn by a user, paragraph 198)
With respect to claim 8, Yang teaches wherein the wearable accessory device includes a GPS tracker, fitness tracker, virtual reality or augmented reality head mounted display, jewelry, shoes, clothes, or other wearable items. (device has one or more attachment mechanisms. Such attachment mechanisms, if included, can permit attachment of device with, for example, hats, eyewear, earrings, necklaces, shirts, jackets, bracelets, watch straps, chains, trousers, belts, shoes, purses, backpacks, and so forth. These attachment mechanisms may permit device to be worn by a user, paragraph 198)
With respect to claim 9, Yang teaches wherein the wearable accessory device includes a heart monitor, health sensor, or glucose monitor. (using one or more biometric sensor, paragraph 224)
With respect to claim 10, Yang teaches wherein the wearable accessory device is an audio accessory device. (Audio circuitry, speaker, and microphone provide an audio interface between a user and device. Audio circuitry receives audio data from peripherals interface, converts the audio data to an electrical signal, and transmits the electrical signal to speaker, paragraph 70)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication 2016/0062572) in view of Reunamaki et al. (US Publication 2018/0176968) further in view of Fasoli et al. (US Publication 2018/0069871).

With respect to claims 5, Yang in view of Reunamaki doesn’t teach wherein to configure the wearable accessory device for use with the first account includes to transfer a cryptographic key associated with the first account to the wearable accessory device.
Fasoli teaches wherein to configure the wearable accessory device for use with the first account includes to transfer a cryptographic key associated with the first account to the wearable accessory device. (processing system can send a request to remote server for a certificate, key (e.g., private cryptographic key) or other data element, paragraph 34)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang and Reunamaki by configure the wearable accessory device for use with a first account, wherein the first account differs from a second account on the mobile electronic device as taught by Fasoli. The motivation for combining Yang, Reunamaki and Fasoli is to be able to establish secure verification and reduce potential risk. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication 2016/0062572) in view of Reunamaki et al. (US Publication 2018/0176968) further in view of Carver et al. (US Publication 2020/0151827).
With respect to claim 6, Yang and Reunamaki doesn’t teach wherein to configure the wearable accessory device for use with the first account includes to transfer a contact associated with the second account to the wearable accessory device.
Carver teaches wherein to configure the wearable accessory device for use with the first account includes to transfer a contact associated with the second account to the wearable accessory device. (smart badges may be used to transfer contact information from one smart badge to another. Moreover, the smart badge may be synchronized with a smart phone. Thus, if two participants meet, they may quickly share their profile information and create a new connection, paragraph 25)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang and Reunamaki by configure the wearable accessory device for use with the first account includes to transfer a contact associated with the second account to the wearable accessory device as taught by Carver. The motivation for combining Yang, Reunamaki and Carver is to be able to quickly share their profile information and create a new connection. 
Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication 2016/0062572) in view of Reunamaki et al. (US Publication 2018/0176968) further in view of Loveva et al. (US Publication 2015/0348032).
With respect to claim 11, Yang and Reunamaki doesn’t teach wherein the first account and the second account are accounts within a family of associated accounts.
Loveva teaches wherein the first account and the second account are accounts within a family of associated accounts. (Upon acceptance of an invitation to join a shared family account, an adult family member automatically obtains access to the shared family account, as well as designated content servers for obtaining content, and various services, such as a family group messaging service, a family calendar service, paragraph 70)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang and Reunamaki by the first account and the second account are accounts within a family of associated accounts as taught by Loveva. The motivation for combining Yang, Reunamaki and Loveva is to be able to quickly share content across multiple accounts and to create a new account for child family members in an efficient and flexible manner. 
With respect to claim 12, Yang and Reunamaki doesn’t teach wherein a portion of data associated with the first account is automatically shared with the second account.
Loveva teaches wherein a portion of data associated with the first account is automatically shared with the second account. (Upon acceptance of an invitation to join a shared family account, an adult family member automatically obtains access to the shared family account, as well as designated content servers for obtaining content, and various services, such as a family group messaging service, a family calendar service, paragraph 70)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang and Reunamaki by the first account and the second account are accounts within a family of associated accounts as taught by Loveva. The motivation for combining Yang, Reunamaki and Loveva is to be able to quickly share content across multiple accounts and to create a new account for child family members in an efficient and flexible manner. 
With respect to claims 13 and 20, Yang and Reunamaki doesn’t teach wherein the portion of data includes shared calendar data.
Loveva teaches wherein the portion of data includes shared calendar data. (Upon acceptance of an invitation to join a shared family account, an adult family member automatically obtains access to the shared family account, as well as designated content servers for obtaining content, and various services, such as a family group messaging service, a family calendar service, paragraph 70)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang and Reunamaki by the first account and the second account are accounts within a family of associated accounts as taught by Loveva. The motivation for combining Yang, Reunamaki and Loveva is to be able to quickly share content across multiple accounts and to create a new account for child family members in an efficient and flexible manner. 
With respect to claim 19, Yang and Reunamaki doesn’t teach wherein the first account and the second account are accounts within a family of associated accounts and the operations additionally comprise automatically sharing a portion of data associated with the first account with the second account.
Loveva teaches wherein the first account and the second account are accounts within a family of associated accounts. (Upon acceptance of an invitation to join a shared family account, an adult family member automatically obtains access to the shared family account, as well as designated content servers for obtaining content, and various services, such as a family group messaging service, a family calendar service, paragraph 70)
the operations additionally comprise automatically sharing a portion of data associated with the first account with the second account. (Upon acceptance of an invitation to join a shared family account, an adult family member automatically obtains access to the shared family account, as well as designated content servers for obtaining content, and various services, such as a family group messaging service, a family calendar service, paragraph 70)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang and Reunamaki by the first account and the second account are accounts within a family of associated accounts as taught by Loveva. The motivation for combining Yang, Reunamaki and Loveva is to be able to quickly share content across multiple accounts and to create a new account for child family members in an efficient and flexible manner. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication 2016/0062572) in view of Reunamaki et al. (US Publication 2018/0176968) further in view of Fasoli et al. (US Publication 2018/0069871) further in view of Carver et al. (US Publication 2020/0151827).
With respect to claim 18, Yang in view of Reunamaki doesn’t teach configuring the wearable accessory device for use with the first account includes: transferring a cryptographic key associated with the first account to the wearable accessory device; and transferring a contact associated with the second account to the wearable accessory device.
Fasoli teaches configuring the wearable accessory device for use with the first account includes: transferring a cryptographic key associated with the first account to the wearable accessory device; (processing system can send a request to remote server for a certificate, key (e.g., private cryptographic key) or other data element, paragraph 34)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang and Reunamaki by configure the wearable accessory device for use with a first account, wherein the first account differs from a second account on the mobile electronic device as taught by Fasoli. The motivation for combining Yang, Reunamaki and Fasoli is to be able to establish secure verification and reduce potential risk. 
Carver teaches transferring a contact associated with the second account to the wearable accessory device. (smart badges may be used to transfer contact information from one smart badge to another. Moreover, the smart badge may be synchronized with a smart phone. Thus, if two participants meet, they may quickly share their profile information and create a new connection, paragraph 25)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Yang, Reunamaki and Fasoli by configure the wearable accessory device for use with the first account includes to transfer a contact associated with the second account to the wearable accessory device as taught by Carver. The motivation for combining Yang, Reunamaki, Fasoli and Carver is to be able to quickly share their profile information and create a new connection. 

Allowable Subject Matter
Claims 14 and 15 are allowed.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472